Name: Commission Regulation (EEC) No 956/77 of 4 May 1977 supplementing the Annex to Regulation (EEC) No 2733/76 on a standing invitation to tender for the sale for export of white sugar held by the Belgian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 5 . 77 Official Journal of the European Communities No L 113/ 17 COMMISSION REGULATION (EEC) No 956/77 of 4 May 1977 supplementing the Annex to Regulation (EEC) No 2733/76 on a standing invita ­ tion to tender for the sale for export of white sugar held by the Belgian interven ­ tion agency supplemented accordingly ; whereas appropriate measures should be taken so that this further quantity may be put up for tender as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( ! ), as last amended by Regulation (EEC) No 3 1 38 /76 (2), and in particular Article 11 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 258/72 of 3 February 1972 laying down detailed rules concerning the sale by tender of sugar by inter ­ vention agencies (3 ), and to Commission Regulation (EEC) No 2733/76 of 10 November 1976 on a standing invitation to tender for white sugar held by the Belgian intervention agency and intended for export and temporarily suspending the invitation to tender provided for in Regulation (EEC) No 2101 /75 (4), as amended by Regulation (EEC) No 703/77 (5 ), that agency issues weekly for the purpose of determining the export refund on white sugar held by it, partial invitations to tender for the sale of such sugar ; Whereas Regulation (EEC) No 2733/76 provides for only part of the sugar held by the Belgian interven ­ tion agency to be put up for tender ; whereas tenders should be now invited in respect of the remainder, and the Annex to the said Regulation should be 1 . The Annex to this Regulation supplements the Annex to Regulation (EEC) No 2733/76 . 2 . The period for the first submission of tenders in respect of the lot specified in the Annex to this Regu ­ lation shall expire on 11 May 1977 at 10.30 a.m . (Belgian time). Article 2 In derogation from Articles 4 (3) and 5 (3) (b) of Regu ­ lation (EEC) No 258 /72, the amendment to the rele ­ vant notice of invitation to tender shall be published in the Official Journal of the European Communities not less than two days before the closing date speci ­ fied in Article 1 (2). Article 3 This Regulation shall enter into force on 5 May 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1977 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 359, 31 . 12 . 1974, p . 1 . ( 2 ) OJ No L 354, 24 . 12. 1976, p . 1 . ( 3 ) OJ No L 31 , 4 . 2 . 1972, p . 22 . (4 ) OJ No L 310 , 11 . 11 . 1976, p . 20 . (5 ) OJ No L 86, 2 . 4 . 1977, p . 5 . No L 113/ 18 Official Journal of the European Communities 5 . 5 . 77 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG RÃ ©fÃ ©rence du lot Bezeichnung des Loses Riferimento della partita Referentienummer van de partij Reference number of lot Partiets betegnelse Entreposeur et lieu d'entreposage Lagerhalter und Lagerort Immagazzinatore e luogo di deposito Depothouder, opslagplaats Storer and place of Storage Lagerhaver og oplagringssted QuantitÃ © (t) Menge ( t) QuantitÃ ( t) Hoeveelheid ((j Quantity (t) MÃ ¦ngde DÃ ©nomination qualitative QualitÃ ¤tsbezeichnung Designazione qualitativa Kwaliteitsaanduiding Quality description Kvalitetsbetegnelse PrÃ ©sentation Verpackung Presentazione Verpakking Presentation PrÃ ¦sentation Prix (UC/ 100 kg) Preis (RE/ 1 00 kg) Prezzo (UC/ 100 kg) Prijs (RE/ 1 00 kg) Price (u.a ./ 1 00 kg) Pris (RE/ 1 00 kg) B 6 Opslagplaatsen van de maatschap ­ pij Noord-Natie , Stadswaag 7 en 8 , Antwerpen 4 000 2 Jutezakken met een binnenzak van polyethyleen en inhoud van 50 kg 34,24